Brown, J.
(concurring in result only). With respect to the defendant’s claim of ineffective assistance of counsel, I agree only that the conduct complained of in this case was, in the absence of any proof to the contrary, part of the employment of an unsuccessful trial strategy, and as such is insufficient to support such claim (see, People v Baldi, 54 NY2d 137, 151). I neither adopt the sweeping language of the majority in reaching that conclusion nor do I find it necessary to reach the issue of whether this court should place its imprimatur on the prejudice test of Strickland v Washington (466 US 668; see, People v Benn, 68 NY2d 941, 942).
I do, however, concur with the majority’s determination with respect to the sentencing issues raised by the defendant.
Lawrence and Kooper, JJ., concur with Bracken, J. P.; Brown, J., concurs in result only in a separate opinion.
Ordered that the judgment is affirmed.